*1220We affirm. It is well settled that the inability to get along with a supervisor does not constitute good cause for leaving one’s employment (see Matter of Hill [Commissioner of Labor], 54 AD3d 1123, 1124 [2008]; Matter of Logghe [BWIA W. Indies Airways Ltd. — Commissioner of Labor], 39 AD3d 1003, 1004 [2007]). Here, claimant was having problems interacting with her supervisor and did not like the manner in which the supervisor portrayed her to other employees. Although claimant’s concerns were communicated to other representatives of the employer, she did not give them an opportunity to fully investigate and take corrective action before resigning from her position. Thus, she failed to take reasonable steps to protect her employment (see Matter of Woodcheke [Commissioner of Labor], 53 AD3d 1011, 1012 [2008]; Matter of Roman [Commissioner of Labor], 32 AD3d 1067, 1068 [2006]). Under the circumstances presented, substantial evidence supports the Board’s conclusion that claimant left her employment for personal and noncompelling reasons.
Peters, P.J., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.